UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7096


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY D. ARMSTRONG, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:11-cr-00005-FL-1; 4:16-cv-00005-FL)


Submitted:   November 17, 2016             Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley D. Armstrong, Jr., Appellant Pro Se.     Jennifer P. May-
Parker, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stanley D. Armstrong, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2012).      When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion   states   a    debatable   claim    of   the   denial   of    a

constitutional right.       Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Armstrong has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 DISMISSED

                                     2